                Case 3:19-cv-02095-RS Document 4 Filed 04/25/19 Page 1 of 5



 1   JAMES ANDREW HINDS, JR. (SBN 71222)
     jhinds@jhindslaw.com
 2   RACHEL M. SPOSATO (SBN 306045)
 3   rsposato@jhindslaw.com
     HINDS & SHANKMAN, LLP
 4   21257 Hawthorne Blvd., Second Floor
     Torrance, California 90503
 5   Telephone: (310) 316-0500
 6   Facsimile: (310) 792-5977

 7   Attorneys for the Appellant/Debtor Tsai-Luan Ho
     (aka Tsai Ho aka Shelby Ho)
 8
 9
                                    UNITED STATES DISTRICT COURT
10
                                NORTHERN DISTRICT OF CALIFORNIA
11
12                                                      Adv. Proc. Case No. 18-03051
13   In re TSAI LUAN HO aka SHELBY HO,                  (Bankr. Case No. 18-30581)

14                                                      Case No. 3:19-cv-02095-RS
                         Debtor.
15                                                      (Chapter 7)
16
     TSAI LUAN HO aka SHELBY HO,                        JOINT STIPULATION TO EXTEND
17                                                      DEADLINE FOR APPELLANT TO FILE
                       Appellant,                       DESIGNATION OF RECORD ON
18                                                      APPEAL; ORDER
19                         v.
                                                        [Civil L.R. 6-1(b); Bankr. Rule 8009(a)]
20   ANDREA A. WIRUM, CHAPTER 7 TRUSTEE,
21                      Appellee.
22
23
24   //

25   //

26   //

27   //
28
                                                       -1-
          JOINT STIPULATION TO EXTEND DEADLINE FOR APPELLANT TO FILE DESIGNATION OF RECORD ON
                                                APPEAL
                 Case 3:19-cv-02095-RS Document 4 Filed 04/25/19 Page 2 of 5



 1          TO THE HONORABLE RICHARD SEEBORG, UNITED STATES DISTRICT COURT
 2   JUDGE:
 3          Debtor/Appellant, Tsai Luan Ho aka Shelby Ho (“Debtor”) and the Chapter 7 Trustee/Appellee,
 4   Andrea A. Wirum (“Trustee”), by and through their respective counsels, enter into this Joint Stipulation
 5   to Continue the Deadline by which the Debtor must file her Designation of the record on appeal and
 6   statement of issues pursuant to Bankruptcy Rule 8009(a) (“Stipulation”) as follows:
 7
 8                                                 RECITALS
 9
            1.      On or about April 6, 2019, the United States Bankruptcy Court for the Northern District
10
     of California (the “Bankruptcy Court”) entered an Order granting partial Summary Judgment in favor of
11
     the Trustee in the matter, Andrea A. Wirum, Chapter 7 Trustee v. Ho, United States Bankruptcy Court
12
     for the Northern District of California, Adversary Proceeding Case No. 18-03051 (the “Adversary
13
     Proceeding”) [Adv. Proc. Docket No. 23].
14
            2.      On or about April 9, 2019, the Bankruptcy Court entered Judgment denying the Debtor a
15
     discharge. [Adv. Proc. Docket No. 25].
16
            3.      On or about April 16, 2019, the Debtor filed the Notice of Appeal and Statement of
17
     Election with the Bankruptcy Court (“Notice of Appeal”). [Adv. Proc. Docket No. 26] In the filed
18
     Notice of Appeal, the Debtor elected the appeal to be heard before the United States District Court for
19
     the Northern District.
20
            4.      Pursuant to Bankruptcy Rule 8009(a), the Appellant must file and serve a Designation of
21
     the record on appeal and the statement of issues (“Designation of Record”) within fourteen (14) days of
22
23   the filing of the Notice of Appeal.

24          5.      Pursuant to Bankruptcy Rule 8009(a), the Debtor is to file her Designation of Record on

25   or before April 30, 2019.

26          6.      Debtor’s lead counsel, James Hinds, is out of the office (and the country) on vacation.

27   As a result, he is unavailable from April 19, 2019 through May 3, 2019.

28
                                                        -2-
        JOINT STIPULATION TO EXTEND DEADLINE FOR APPELLANT TO FILE DESIGNATION OF RECORD ON
                                              APPEAL
                  Case 3:19-cv-02095-RS Document 4 Filed 04/25/19 Page 3 of 5



 1          7.        Due to Mr. Hinds’s unavailability, the parties have agreed to extend the deadline by
 2   which the Debtor must file her Designation of the Record to May 13, 2019.
 3          8.        On or about April 24, 2019, an Acknowledgment of Receipt by the District Court
 4   (“Acknowledgment”) was filed [Adv. Docket No. 29][Appeal Docket No. 2].
 5          9.        Pursuant to Civil Local Rule 6-1(a), this Stipulation will not interfere with the briefing
 6   schedule outlined in the Acknowledgment. However, out of an abundance of caution, the parties are
 7   seeking an Order approving same by the Court.
 8          10.       Based upon the foregoing, the parties respectfully request that the deadline by which
 9   Debtor must file the Designation of Record be extended to May 13, 2019.
10
11                                                  STIPULATION
12
            Based on the foregoing, the parties, by and through their respective counsel, hereby stipulate and
13
     agree to further extend the time by which the Debtor/Appellate must file the Designation of Record on
14
     or before May 13, 2019.
15
                                                             HINDS & SHANKMAN, LLP
16
17
     Dated: April 24, 2019                           By:     /s/ Rachel M. Sposato
18                                                           RACHEL M. SPOSATO,
                                                             Attorney for Debtor/Appellant
19
20                                                           RINCON LAW, LLP
21
22   Dated: April 24, 2019                           By:     /s/ Charles P. Maher
                                                             CHARLES P. MAHER
23                                                           Attorney for Trustee/Appellee
24
     PURSUANT TO THE STIPULATION, IT IS SO ORDERED.
25
26   Dated: 4/24/19                                          ______________________________________
27                                                           THE HONORABLE RICHARD SEEBORG
                                                             UNITED STATES DISTRICT JUDGE
28
                                                           -3-
        JOINT STIPULATION TO EXTEND DEADLINE FOR APPELLANT TO FILE DESIGNATION OF RECORD ON
                                              APPEAL
             Case 3:19-cv-02095-RS Document 4 Filed 04/25/19 Page 4 of 5

                                        CERTIFICATE OF SERVICE
1
            I, Mayra Duran declare as follows:
2
             I am employed in the County of Los Angeles, State of California; I am over the age of 18
3    years and am not a party to the action; and my business address is 21257 Hawthorne Blvd., Second
     Floor, Torrance, California 90503.
4

5         On April 24, 2019, I served the attached JOINT STIPULATION TO EXTEND
     DEADLINE FOR APPELLANT TO FILE DESIGNATION OF RECORD ON APPEAL;
6    [PROPOSE] ORDER on the interested parties as follows and by the following means of service:

7                                     SEE ATTACHED SERVICE LIST
8
     X      Electronic Transmission: I electronically transmitted an accurate copy to the notification
9           electronic mail address(es) of record below using my email address of
            mduran@jhindslaw.com, and I did not receive within a reasonable time after the transmission
10          any electronic message or other indication that the transmission was unsuccessful. A copy of
            the sent email will be maintained with the original document(s) in our office.
11
     X      By Placing the ___ original X an accurate copy in sealed envelope(s) to the notification
12
            address(es) of record and sending by:
13
            ___     U.S. Mail: I arranged for the envelope(s) to be delivered by first-class mail. I am
14                  readily familiar with the firm’s practice of collection and processing of First Class
                    Mail. It is deposited with the Postal Service on the same day with postage thereon
15                  fully prepaid at Torrance, California in the ordinary course of business and deposited
16                  in a mailbox or other like facility regularly maintained by the United States Postal
                    Service.
17
            X       Overnight Delivery: I arranged for the envelope(s) to be delivered by overnight
18                  delivery by close of business of the next business day. I am readily familiar with the
                    firm’s practice of collection and processing parcels for overnight carrier. They are
19                  deposited with the overnight carrier or at a location authorized to receive parcels on
20                  behalf of the overnight carrier on the same day, fully prepaid at Torrance, California in
                    the ordinary course of business.
21

22          I declare under penalty of perjury and the laws of the State of California and the United States

23   of America that the above is true and correct.

24                  Executed on this 24th day of April 2019, at Torrance, California.

25
                                             /s/ Mayra Duran
26                                             MAYRA DURAN
27

28


     ________________________________________________________________________________________
                                     CERTIFICATE OF SERVICE
             Case 3:19-cv-02095-RS Document 4 Filed 04/25/19 Page 5 of 5

                     Tsai Luan Ho aka Shelby Ho v. Andrea A. Wirum, Chapter 7 Trustee
1                                      Case No. 3:19-cv-02095-RS

2
     BY ELECTRONIC MAIL:
3
     Charles P. Maher                          Attorney for Andrea A. Wirum, Chapter 7 Trustee
4
     Rincon Law LLP
5    200 California Street, Suite 400
     San Francisco, CA 94111
6    cmaher@rinconlawllp.com

7

8
     BY OVERNIGHT MAIL:
9
     Clerk to the Honorable Richard Seeborg
10   District Court Judge
     United States District Court, Northern District
11   San Francisco Courthouse,
     450 Golden Gate Avenue, Courtroom 3 - 17th Floor
12
     San Francisco, CA 94102
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


     ________________________________________________________________________________________
                                     CERTIFICATE OF SERVICE
